

WORLD ACCEPTANCE CORPORATION
RESTRICTED STOCK AWARD AGREEMENT
(SERVICE-BASED)


World Acceptance Corporation, a South Carolina corporation (the “Company”),
pursuant to its 2017 Stock Incentive Plan, as it may be amended from time to
time (the “Plan”), hereby grants to the participant listed below
(“Participant”), an award (the “Award”) for the number of shares of Restricted
Stock set forth below. The terms and conditions of the Award are set forth
below.
PARTICIPANT:
[ ]
GRANT DATE:
[ ]
TOTAL NUMBER OF SHARES OF RESTRICTED STOCK:
[ ]
VESTING SCHEDULE:
Executives and Non-Employee Directors - 1/6 of the shares of Stock shall vest on
each anniversary of the Grant Date, beginning on the first anniversary of the
Grant Date; provided that the Participant remains in the continuous employ or
service of the Company or any Related Entity from the Grant Date until each
respective vesting date, except as otherwise provided herein.





THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), effective as of the
Grant Date above, represents the grant of Restricted Stock by the Company to the
Participant named above, pursuant to the provisions of the Plan and this
Agreement. All capitalized terms shall have the meanings ascribed to them in the
Plan, unless specifically set forth otherwise herein. The parties hereto agree
as follows:
1.
Grant of Award. The Company hereby grants to the Participant an Award of [ ]
shares of the Company’s Stock subject to the restrictions placed thereon
pursuant to the terms and conditions of this Agreement (the “Restricted Shares”)
and those set forth in the Plan.

2.
Terms of Award.

a.
Escrow of Shares. A certificate representing the Restricted Shares shall be
issued in the name of the Participant (or, in the case of uncertificated shares,
other written evidence of ownership in accordance with applicable law shall be
provided) as soon as practicable after the Grant Date and shall be escrowed with
the Human Resources Department or Chief Financial Officer of the Company (the
“Escrow Agent”) subject to (i) vesting and removal of the restrictions placed
thereon or (ii) forfeiture pursuant to the terms of this Agreement.

b.
Vesting. Except as provided in Sections 2(c) and 2(d) below, the Participant
shall vest with respect to Executives and Non-Employee Directors - 1/6th of the
Restricted Shares on each of the Executives and Non-Employee Directors - next
six anniversaries of the Grant Date; provided that the Participant is employed
by or in service to the Company or a Related Entity, as applicable, from the
Grant Date until each respective vesting date (each a “Vesting Date”).
Notwithstanding the foregoing, if the Participant’s employment or service is
terminated by reason of the Participant’s death, then the Award



2017 Stock Incentive Plan
Restricted Stock Award Agreement (Service-Based)



--------------------------------------------------------------------------------




shall vest with respect to any and all of the Restricted Shares that have not
previously vested, which rights shall inure to the Participant’s beneficiary (or
if no beneficiary was designated or if no designated beneficiary survives the
Participant, then the Participant’s estate). Once vested pursuant to the terms
of this Agreement, the Restricted Shares shall be deemed “Vested Shares.”
c.
Change in Control. Notwithstanding any other provision of this Agreement or the
Plan to the contrary (and unless otherwise required pursuant to Code Section
409A), the following provisions shall apply in the event of a Change in Control
(as defined in the Plan):

i.
To the extent that the successor surviving company in the Change in Control
event does not assume or substitute the Award (or in which the Company is the
ultimate parent corporation and does not continue the Award) on substantially
similar terms or with substantially equivalent economic benefits (as determined
by the Committee) as the Award outstanding immediately prior to the Change in
Control event, any restrictions, including but not limited to the restriction
period applicable to the Restricted Shares, shall be deemed to have been met,
and the Restricted Shares shall become fully vested, earned and payable to the
fullest extent of the original grant of the Award.

ii.
Further, in the event the Award is substituted, assumed or continued as
described in Section 2(c)(i), above, the Award shall nonetheless become vested
in full and any restrictions, including but not limited to any restriction
period applicable to any outstanding Restricted Shares, shall be deemed to have
been met, and such Restricted Shares shall become fully vested, earned and
payable to the fullest extent of the original award, if the employment or
service of the Participant is terminated within one year (or such other period
after a Change in Control as may be stated in the Participant’s change in
control, consulting or other similar agreement in effect on the Plan Effective
Date, if applicable) after the effective date of a Change in Control if such
termination of employment or service (a) is by the Company not for Cause (as
defined in the Plan) or (b) is by the Participant for Good Reason (as defined in
the Plan). For clarification, for purposes of this Section 2(c), the “Company”
shall include any successor to the Company.

iii.
Notwithstanding the foregoing, in the event that the Participant is a party to
an employment agreement with the Company that was entered into prior to the Plan
Effective Date and a Change in Control occurs, the Participant shall be entitled
to the greater of the benefits provided herein or under the terms of such
employment agreement.

d.
Termination of Employment; Service. In the event of a termination of the
Participant’s employment or service with the Company or any Related Entity, as
applicable, for any reason other than the Participant’s death, all unvested
Restricted Shares shall be immediately forfeited. Notwithstanding the foregoing,
in the event that the Participant is a party to an employment agreement (to the
extent applicable) with the Company and a termination of employment by the
Company without Cause (as defined in the Plan) or by the Participant for Good
Reason (as defined in the Plan) occurs, the Participant shall be entitled to the
greater of the benefits provided herein or under the terms of such employment
agreement.

e.
Rights as Shareholder; Dividends. The Participant shall have all the rights of a
shareholder with respect to the Restricted Shares, subject to the restrictions
herein, including the right to vote the Restricted Shares and to receive all
dividends or other distributions paid or made with respect to the Restricted
Shares. Any dividends declared and paid by the Company with respect to the
Restricted Shares prior to the date that they become Vested Shares (the “Accrued
Dividends”) shall be paid to the Participant only to the extent that the
Restricted Shares upon which such dividends are paid become Vested Shares.  Any
Accrued Dividends with respect to the Restricted Shares shall be forfeited to
the extent that the Restricted Shares are forfeited.  The Participant authorizes
the Company to hold as a general obligation of the Company any Accrued
Dividends. Accrued Dividends with respect to



2017 Stock Incentive Plan
Restricted Stock Award Agreement
-2-

--------------------------------------------------------------------------------




the Restricted Shares shall be paid to the Participant within 30 days after the
date on which such Restricted Shares become Vested Shares, without interest
thereon, and any subsequent dividends or other distributions (in cash or other
property, but excluding extraordinary dividends) that are declared and/or paid
with respect to such Vested Shares shall be paid to the Participant on an annual
basis if and when declared.  
f.
Transferability. None of the Restricted Shares or any rights or interests
therein may be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated in any manner whatsoever, other than by will or by the laws of
descent and distribution, until they have vested. The terms of the Plan and this
Agreement are binding upon the executors, administrators, heirs, successors and
assigns of the Participant.

g.
Legends. Until they become vested, the Restricted Shares shall be subject to the
following legend:

“THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO AND ARE
TRANSFERABLE ONLY IN ACCORDANCE WITH THAT CERTAIN AWARD AGREEMENT DATED [ ]
PURSUANT TO THE WORLD ACCEPTANCE CORPORATION 2017 STOCK INCENTIVE PLAN. ANY
ATTEMPTED TRANSFER OF THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE IN
VIOLATION OF SUCH AWARD AGREEMENT SHALL BE NULL AND VOID AND WITHOUT EFFECT. A
COPY OF THE AWARD AGREEMENT MAY BE OBTAINED FROM THE HUMAN RESOURCES DEPARTMENT
OR CHIEF FINANCIAL OFFICER OF WORLD ACCEPTANCE CORPORATION.”
h.
Removal of Legend. After Restricted Shares become vested, and upon the
Participant’s request, the Participant shall be entitled to receive a
certificate (or such other evidence if the Stock is uncertificated) for such
Vested Shares with the legend referred to in Section 2(g) removed and the Human
Resources Department or Chief Financial Officer of the Company shall deliver to
the Participant such certificate (or such other evidence if the Stock is
uncertificated) representing such Vested Shares, free and clear of all
restrictions, except for any applicable securities laws restrictions.

i.
Delivery of Forfeited Shares. The Participant authorizes the Human Resources
Department or Chief Financial Officer to deliver to the Company any and all
Restricted Shares that are forfeited under the provisions of this Agreement.

3.
Tax Withholding. The Company shall have the power and the right to deduct or
withhold, or require the Participant or beneficiary to remit to the Company, the
employer’s statutory withholding based upon applicable statutory withholding
rates for federal, state, and local taxes, domestic or foreign, including
payroll taxes, that are applicable with respect to any taxable event arising as
a result of this Agreement. The amount of any such withholding shall be
determined by the Company. The Participant may satisfy any such tax withholding
obligation by any or a combination of the following means: (a) tendering a cash
payment; (b) authorizing the Company to withhold from the shares otherwise
issuable to the Participant upon vesting of the Restricted Shares the number of
shares having a Fair Market Value as nearly equal as possible to, but not
exceeding (unless otherwise permitted by the Committee in a manner in accordance
with applicable law and applicable accounting principles) the withholding tax
obligation; or (c) delivering to the Company unencumbered shares of Stock owned
by the Participant having a Fair Market Value as nearly equal as possible to,
but not exceeding (unless otherwise permitted by the Committee in a manner in
accordance with applicable law and applicable accounting principles), the amount
of such obligations being satisfied; provided, however, that with respect to
clauses (b) and (c) above, the Committee in its sole discretion may disapprove
such payment and require that such taxes be paid in cash.

4.
Adjustments. In the event of a change in capitalization described in Section
8.2(g) of the Plan, other than a dividend or other distribution described in
Section 2(e) above, then unless such event or change results in the termination
of all the Restricted Shares granted under this Agreement, the Committee shall
adjust, in an equitable manner and as provided in the Plan, the number and class
of shares underlying the Restricted Shares,



2017 Stock Incentive Plan
Restricted Stock Award Agreement
-3-

--------------------------------------------------------------------------------




the maximum number of shares for which the Award may vest, and the class of
Stock as appropriate, in addition to taking any such other action as may be
permitted under the Plan, to reflect the effect of such event or change in the
Company’s capital structure in such a way as to preserve the value of the Award.
5.
Employment; Service. Nothing in the Plan or in this Agreement shall confer upon
the Participant any right to continue in the employ of or service to the Company
or any Related Entity, or interfere in any way with the right to terminate the
Participant’s employment or service at any time for any reason or no reason.

6.
Forfeiture; Recoupment; Compliance with Ownership and Other Company Policies.

a.
Notwithstanding any other provision of this Agreement, if, at any time during
the employment or service of the Participant or at any time following
termination of employment or service for any reason (regardless of whether such
termination was by the Company or the Participant, and whether voluntary or
involuntary), the Participant engages in a Prohibited Activity (as defined
herein), then, unless the Committee determines otherwise, and in addition to any
other remedy available to the Company (on a non-exclusive basis): (i) the Award
shall immediately be terminated and forfeited in its entirety; (ii) any shares
of Stock subject to the Award (whether vested or unvested) shall immediately be
forfeited and returned to the Company (without the payment by the Company of any
consideration for such shares), and the Participant shall cease to have any
rights related thereto and shall cease to be recognized as the legal owner of
such shares; and (iii) any Award-Equivalent Value (as defined in the Plan) shall
be paid to the Company within 10 business days of the Company’s request to the
Participant therefor. Further, to the extent that the Participant receives any
amount in excess of the amount that the Participant should otherwise have
received under the terms of this Agreement for any reason (including, without
limitation, by reason of a financial restatement, mistake in calculations or
other administrative error), the Participant shall be required to repay any such
excess amount to the Company. The Participant agrees that the Award, any shares
of Stock subject to the Award and any other benefits related to the Award (i)
shall be subject to any applicable forfeiture, clawback, recoupment or repayment
policies, equity retention policies, stock ownership guidelines and/or other
policies that may be implemented by the Company or a Related Entity from time to
time to the extent applicable to the Participant, and (ii) shall be subject to
any clawback, forfeiture, recoupment or similar provisions that may apply under
applicable laws, rules or regulations.

a.
For purposes of this Agreement, a “Prohibited Activity” shall mean any of the
following: (i) the Participant’s violation of any noncompetition,
nonsolicitation or confidentiality restrictions or other restrictive covenants
applicable to the Participant; (ii) the Participant’s material violation of any
of the Company’s policies, as determined by the Committee in its discretion;
(iii) the Participant’s violation of any federal, state or other law, rule or
regulation which is detrimental to the business, reputation, character or
standing of the Company and/or a Related Entity, as determined by the Committee
in its discretion; (iv) the Participant’s disclosure or other misuse of any
confidential information or material concerning the Company or a Related Entity
(except as otherwise required by law or as agreed to by the parties herein); (v)
the Participant’s falsification of Company records or engaging in theft, fraud,
embezzlement or other criminal conduct which is detrimental to the business,
reputation, character or standing of the Company and/or a Related Entity, as
determined by the Committee in its discretion; (vi) the Participant’s
indictment, conviction or entering of a plea of any type (including, but not
limited to, a plea of nolo contendere) for a crime constituting a felony or a
misdemeanor involving moral turpitude, which involves or relates in any way to
the Participant’s actions or omissions during the employment or service of the
Participant and/or to events affecting the Company (and/or a Related Entity)
that occur during the employment or service of the Participant; (vii) any
illicit or unauthorized act or omission which is detrimental to the business,
reputation, character or standing of the Company and/or a Related Entity, as
determined by the Committee in its discretion; or (viii) the Participant’s
failure to reasonably cooperate with any litigation or investigation affecting
the Company and/or a Related Entity. For the avoidance of doubt, in each and
every instance the Committee shall have sole and absolute discretion to
determine if a Prohibited Activity has occurred.



2017 Stock Incentive Plan
Restricted Stock Award Agreement
-4-

--------------------------------------------------------------------------------




7.
Notices. Except as otherwise provided in the Plan or determined by the
Committee, any written notice required or permitted under this Agreement shall
be deemed given when delivered personally or electronically, as appropriate,
either to the Participant or to the Human Resources Department or Chief
Financial Officer of the Company, or when deposited in a United States Post
Office as registered mail, postage prepaid, addressed as appropriate either to
the Participant at the then current address as maintained by the Company or such
other address as the Participant may advise the Company in writing, or to the
Attention: Human Resources Department or Chief Financial Officer, World
Acceptance Corporation, at its headquarters office or such other address as the
Company may designate in writing to the Participant.

8.
Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.

9.
Plan Provisions. This Agreement and the rights of the Participant hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. Any inconsistency between the Agreement
and the Plan shall be resolved in favor of the Plan.

10.
Acknowledgement of Authority. As a condition of receiving this Award, the
Participant agrees that the Committee, as administrator of the Plan (and the
Board, to the extent acting as administrator of the Plan pursuant to the terms
of the Plan), shall have full and final authority to construe and interpret the
Plan and this Agreement, and to make all other decisions and determinations as
may be required under the terms of the Plan or this Agreement as they may deem
necessary or advisable for the administration of the Plan or this Agreement, and
that all such interpretations, decisions and determinations shall be final and
binding on the Participant, the Company and all other interested persons.

11.
Section 16 Compliance. Notwithstanding any other provision of the Plan or this
Agreement, if the Participant is subject to Section 16 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the Plan, the Restricted
Shares, and this Agreement shall be subject to any additional limitations set
forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by applicable law, this Agreement shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.

12.
Participant Undertaking. The Participant agrees to take whatever additional
actions and execute whatever additional documents the Company may in its
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on the Participant
pursuant to the express provisions of this Agreement.

13.
Code Section 409A; Compliance with Laws. If and to the extent Code Section 409A
is deemed to apply to the Plan, the Award and/or the Restricted Shares, the
Plan, the Award and/or the Restricted Shares are intended either to be exempt
from Code Section 409A or to comply with Code Section 409A. Notwithstanding
anything in the Plan or any award agreement, including this Agreement, to the
contrary, the Participant shall be solely responsible for the tax consequences
of awards under the Plan, including but not limited to this Award, and in no
event shall the Company have any responsibility or liability if an award does
not meet any applicable requirements of Code Section 409A. The Company does not
represent or warrant that the Plan or any award (including but not limited to
the Award granted hereunder) complies with any provision of federal, state,
local or other tax law.

14.
Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by and construed according to
the laws of the State of South Carolina without regard to the principles of
conflicts of laws, and in accordance with applicable federal laws of the United
States.



2017 Stock Incentive Plan
Restricted Stock Award Agreement
-5-

--------------------------------------------------------------------------------




15.
Entire Agreement. The Plan and this Agreement (including any exhibit or schedule
hereto) constitute the entire agreement of the parties and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof.

16.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together constitute
one and the same instrument.

17.
Severability. In the event one or more of the provisions of this Agreement
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

[Signatures on Following Page]




2017 Stock Incentive Plan
Restricted Stock Award Agreement
-6-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, World Acceptance Corporation has executed this Agreement in
duplicate on the [ ] day of [ ].
WORLD ACCEPTANCE CORPORATION


BY:
_____________________________________________
PRINT NAME:
   
Its:
[Chief Executive Officer]



I acknowledge receipt of a copy of the Plan (either as an attachment hereto or
that has been previously received by me) and that I have carefully read this
Award Agreement and the Plan. I agree to be bound by all of the provisions set
forth in this Award Agreement and the Plan.


BY:
_____________________________________________
PRINT NAME:
   







2017 Stock Incentive Plan    
Restricted Stock Award Agreement

